
	
		I
		111th CONGRESS
		1st Session
		H. R. 3117
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2009
			Mr. Lynch introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To provide enhanced voucher rental assistance for
		  residents of certain federally assisted low-income housing, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Georgetowne Houses Preservation Act of
			 2009.
		2.Enhanced voucher
			 assistance for certain assisted housing residents
			(a)Enhanced voucher
			 assistanceNotwithstanding
			 any other provision of law, contract, or covenant, and subject only to the
			 availability of amounts provided in advance in appropriation Acts—
				(1)upon the expiration, pursuant to paragraph
			 (2), of the use restrictions applicable to the covered properties pursuant to
			 the Emergency Low Income Housing Preservation Act of 1987 (12 U.S.C. 1715l
			 note), each family who is an eligible low-income or moderate income family, as
			 such terms are used for purposes of section 223(f)(2)(A) of the Low-Income
			 Housing Preservation and Resident Homeownership Act of 1990 (12 U.S.C.
			 4113(f)(2)(A)), and, as of such expiration, is residing in a dwelling unit in
			 the covered properties not covered by project-based rental assistance, shall be
			 offered enhanced voucher assistance under section 8(t) of the United States
			 Housing Act of 1937 (42 U.S.C. 1437f(t)), and each such family who chooses to
			 remain in the covered properties shall have three years from the date of the
			 issuance of such enhanced voucher to commence use of the voucher;
				(2)such use
			 restrictions applicable to the covered properties shall be deemed to expire on
			 March 1, 2010, but only if the owner of the covered properties enters into
			 agreements with the Secretary to maintain the project-based rental assistance
			 for the properties for a period beginning upon such expiration of not fewer
			 than 20 years; and
				(3)the contract rents for dwelling units in
			 the covered properties covered by project-based rental assistance shall be
			 determined during the period ending upon the expiration of such use
			 restrictions pursuant to paragraph (2) based upon the rents for comparable
			 unassisted and unrestricted units in the area in which the covered properties
			 are located; except that before May 1, 2012, the rental assistance payments for
			 such project-based units in the covered property known as Georgetowne Houses II
			 shall be restricted to the rent levels provided under the Emergency Low Income
			 Housing Preservation Act of 1987.
				(b)Covered
			 propertiesFor purposes of
			 this section, the term covered properties means the housing
			 developments known as Georgetowne Houses I and II (formerly identified by FHA
			 project nos. 023–55058 and 023–55179), located in Boston, Massachusetts.
			(c)FundingAmounts for the enhanced vouchers pursuant
			 to this section shall be provided under amounts appropriated for tenant-based
			 rental assistance otherwise authorized under section 8(t) of the United States
			 Housing Act of 1937.
			(d)ApplicabilityThis
			 section shall take effect upon enactment and nothing in this section may be
			 construed to require any administrative guidance.
			
